DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
Claims 1, 2, 4-14, 16-26, and 28-36 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 11, 13, 14, 23, 25, 26, and 35, as well as the cancellation of claims 3, 15, and 27.

Claim Objections
Claim 2 is objected to because of the following informalities: in line 3, “intelligence” should apparently read --employing artificial intelligence-- (this language was in the previous version of the claim and has not been struckthrough), and in line 8, “employ” should apparently read --employing--.  Appropriate correction is required.
Claims 31 and 32 are objected to because of the following informalities: in each claim, there should apparently be a period after the number at the beginning of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 4, 7, 11-14, 16, 19, 23-26, 28, 31, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bitran et al. (U.S. Pub. No. 2017/0039336 A1; hereinafter known as “Bitran”), in view of Mullen (U.S. Pub. No. 2016/0019813 A1).
Regarding claim 1, Bitran discloses a method for managing behavioral treatment therapy (Abstract; [0050]; [0057]; [0092]), the method implemented by a computing device 10 ([0013]), the method comprising: generating a treatment plan comprising a plurality of therapeutic techniques that is transmitted to at least one of a client at a client device or a practitioner at a practitioner device associated with the client ([0003]; [0023]; [0050]; [0060]-[0061]; [0071]; [0075]); obtaining analytic data regarding execution of at least one of the therapeutic techniques from at least one of the client device or the practitioner device ([0003]; [0062]; [0071]; [0075]), biomarker data from at least one biomarker sensor coupled to the client ([0013]; [0015]; [0028]; [0037]; [0052]; [0074]), environmental data from at least one environmental characteristic sensor, and environmental audiovisual data at a location of and external from the client during execution of the at least one of the therapeutic techniques ([0013]; [0023]; [0026]; 
Regarding claim 2, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses employing artificial intelligence to analyze the obtained analytic data, biomarker data, and environmental data for the client and additional obtained analytic data, biomarker data, and environmental data of one or more other clients correlated to the client based on a corresponding one of a plurality of 
Regarding claim 4, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses obtaining at least movement data from at least one movement sensor monitoring the client during the execution of at least one of the therapeutic techniques, wherein the adjusting the one or more of the plurality of therapeutic techniques of the treatment plan is further based on the obtained movement data ([0039]; [0056]).
Regarding claim 7, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses that the biomarker data comprises one or more of heart rate, respiration, body temperature, or anxiety level ([0015]; [0019]; [0037]; [0052]; [0074]) and wherein the environmental data comprises one or more of a temperature reading, a pressure reading, or lighting level reading ([0023]; [0036]; [0052]; [0074]).
Regarding claim 11, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining when an intervention in the treatment plan is required based on the analytic data and at least one of the biomarker data or the environmental data, and transmitting in real time an electronic notice signaling the intervention to at least one of the practitioner device, a caregiver device, or 
Regarding claim 12, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining which of the adjusted one or more plurality of therapeutic techniques of the treatment plan are to be carried out by the practitioner device or one of the at least one of the client device or a caregiver device, and transmitting each of the adjusted one or more of the plurality of therapeutic techniques of the treatment plan to either of practitioner device or one of the at least one of the client device or the caregiver device based on the determination ([0003]; [0049]; [0061]; [0064]; [0075]; [0088]; [0092]).
Regarding claim 13, Bitran discloses an apparatus 10 (Abstract; [0013]) comprising a processor and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory to ([0078]-[0085]): generate a treatment plan comprising a plurality of therapeutic techniques that is transmitted to at least one of a client at a client device or a practitioner at a practitioner device associated with the client ([0003]; [0023]; [0050]; [0060]-[0061]; [0071]; [0075]); obtain analytic data regarding execution of at least one of the therapeutic techniques from at least one of the client device or the practitioner device ([0003]; [0062]; [0071]; [0075]), biomarker data from at least one biomarker sensor coupled to the client ([0013]; [0015]; [0028]; [0037]; [0052]; [0074]), environmental data from at least one environmental characteristic sensor, and environmental audiovisual data at a location of and external from the client during execution of the at least one of the therapeutic techniques ([0013]; [0023]; [0026]; 
Regarding claim 14, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses employing artificial intelligence to analyze the obtained analytic data, biomarker data, and environmental data for the client and additional obtained analytic data, biomarker data, and environmental data of one or more other clients correlated to the client based on a corresponding one of a plurality of 
Regarding claim 16, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses obtaining at least movement data from at least one movement sensor monitoring the client during the execution of at least one of the therapeutic techniques, wherein the adjust the one or more of the plurality of therapeutic techniques of the treatment plan is further based on the obtained movement data ([0039]; [0056]).
Regarding claim 19, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses that the biomarker data comprises one or more of heart rate, respiration, body temperature, or anxiety level ([0015]; [0019]; [0037]; [0052]; [0074]) and wherein the environmental data comprises one or more of a temperature reading, a pressure reading, or lighting level reading ([0023]; [0036]; [0052]; [0074]).
Regarding claim 23, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining when an intervention in the treatment plan is required based on the analytic data and at least one of the biomarker data or the environmental data, and transmitting in real time an electronic notice signaling the intervention to at least one of the practitioner device, a caregiver device, or the client device when the determination indicates the intervention is required ([0023]; [0076]).
Regarding claim 24, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining which of the adjusted one or more 
Regarding claim 25, Bitran discloses a non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to (Abstract; [0078]-[0085]): generate a treatment plan comprising a plurality of therapeutic techniques that is transmitted to at least one of a client at a client device or a practitioner at a practitioner device associated with the client ([0003]; [0023]; [0050]; [0060]-[0061]; [0071]; [0075]); obtain analytic data regarding execution of at least one of the therapeutic techniques from at least one of the client device or the practitioner device ([0003]; [0062]; [0071]; [0075]), biomarker data from at least one biomarker sensor coupled to the client ([0013]; [0015]; [0028]; [0037]; [0052]; [0074]), environmental data from at least one environmental characteristic sensor, and environmental audiovisual data at a location of and external from the client during execution of the at least one of the therapeutic techniques ([0013]; [0023]; [0026]; [0036]; [0042]; [0049]; [0074]); adjust one or more of the plurality of therapeutic techniques of the treatment plan based on the analytic data, the biomarker data, the environmental data, and environmental audiovisual data at the location of and external from the client ([0003]; [0049]; [0064]; [0075]); and transmit the adjusted one or more of the plurality of therapeutic techniques 
Regarding claim 26, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses employing artificial intelligence to analyze the obtained analytic data, biomarker data, and environmental data for the client and additional obtained analytic data, biomarker data, and environmental data of one or more other clients correlated to the client based on a corresponding one of a plurality of types of conditions to adjust the one or more of the plurality of therapeutic techniques of the behavioral treatment plan ([0020]; [0024]; [0060]; [0064]-[0066]; [0074]).
Regarding claim 28, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses obtaining at least movement data from at least 
Regarding claim 31, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses that the biomarker data comprises one or more of heart rate, respiration, body temperature, or anxiety level ([0015]; [0019]; [0037]; [0052]; [0074]) and wherein the environmental data comprises one or more of a temperature reading, a pressure reading, or lighting level reading ([0023]; [0036]; [0052]; [0074]).
Regarding claim 35, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining when an intervention in the treatment plan is required based on the analytic data and at least one of the biomarker data or the environmental data, and transmitting in real time an electronic notice signaling the intervention to at least one of the practitioner device, a caregiver device, or the client device when the determination indicates the intervention is required ([0023]; [0076]).
Regarding claim 36, the combination of Bitran and Mullen discloses the invention as claimed, and Bitran further discloses determining which of the adjusted one or more plurality of therapeutic techniques of the treatment plan are to be carried out by the practitioner device or one of the at least one of the client device or a caregiver device, and transmitting each of the adjusted one or more of the plurality of therapeutic techniques of the treatment plan to either of practitioner device or one of the at least .

Claims 5, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran and Mullen as applied to claims 4, 16, and 28 above, and further in view of Lai et al. (U.S. Pub. No. 2016/0000640 A1; hereinafter known as “Lai”).  The combination of Bitran and Mullen discloses the invention as claimed, see rejection supra, but fails to disclose identifying any stimming from the movement data, wherein the adjusting the one or more of the plurality of therapeutic techniques of the treatment plan is further based on any of the identified stimming from the movement data.  Lai discloses a system and method for managing behavioral treatment therapy (Abstract; [0003]-[0008]) wherein stimming is identified from movement data and therapeutic techniques are adjusted based thereupon in order to preempt a hyperactivity or anxiety attack and/or calm down the client ([0128]-[0129]; [0133]-[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bitran and Mullen with the stimming identification/adjustment taught by Lai in order to preempt a hyperactivity or anxiety attack and/or calm down the client.

Claims 6, 8-10, 18, 20-22, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran and Mullen as applied to claims 1, 13, and 25 above, and further in view of Moore et al. (U.S. Pub. No. 2018/0303412 A1; hereinafter known as “Moore”). 

Regarding claims 8, 9, 20, 21, 32, and 33, the combination of Bitran and Mullen discloses the invention as claimed, see rejection supra, but fails to disclose adding an instruction that is configured to adjust at least one actuator coupled to control a device 
Regarding claims 10, 22, and 34, the combination of Bitran, Mullen, and Moore discloses the invention as claimed, see rejections supra, and further discloses obtaining a current location of the client from at least one of the client device or the practitioner 

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791